DISMISS; Opinion Filed June 25, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01693-CV

   RXEDO CONSULTING SERVICES, LTD., A TEXAS LIMITED PARTNERSHIP,
                            Appellant
                                V.
      AMERIPLAN CORPORATION, A TEXAS CORPORATION, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04146-2009

                            MEMORANDUM OPINION
                       Before Justices Moseley, O’Neill and FitzGerald
                                 Opinion by Justice Moseley

       By motion filed June 17, 2014, the parties jointly move to dismiss the appeal. See TEX. R.

APP. P. 42.1(a). We grant the motion and dismiss the appeal. See id.




                                                  /Jim Moseley/
                                                  JIM MOSELEY
131693F.P05                                       JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RXEDO CONSULTING SERVICES, LTD.,                      On Appeal from the 429th Judicial District
A TEXAS LIMITED PARTNERSHIP,                          Court, Collin County, Texas
Appellant                                             Trial Court Cause No. 429-04146-2009.
                                                      Opinion delivered by Justice Moseley.
No. 05-13-01693-CV         V.                         Justices O’Neill and FitzGerald
                                                      participating.
AMERIPLAN CORPORATION, A TEXAS
CORPORATION, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that each party bear its own costs of this appeal.


Judgment entered this 25th day of June, 2014.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




                                                –2–